DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11, 13, 14, 19, and 20 in the reply filed on 9 August 2021 is acknowledged.  The traversal is on the grounds that (1) there is no serious burden if the restriction was not required, and (2) the process and apparatus/product claims were not shown to be distinct because the conditions highlighted by the applicant were not shown.  This is not found persuasive because (1) a serious search burden was found to be present based on the explanation provided in the previous Office action, and (2) absent a convincing traversal by the applicant, there is no requirement in MPEP §806.05(f) (the restriction was actually between a process of making and the product made, not a process and the apparatus for its practice) that the examiner must provide support for the showing how the product as claimed can be made by another and materially different process.  As noted in MPEP § 806.05(f), “[a]llegations of different processes or products need not be documented.”
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 10, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2008/03021912 (hereinafter “Yip”).Regarding claims 1 and 19 	Yip teaches a closed hat stringer and the technique for providing the stringer (abstract).  Yip teaches the stringer is made from composite material (paragraph [0002]).  Yip teaches the stringer 102 comprises: a first leg (skin flange) 112 having a first gage (forming a skin flange having a first gage), wherein the first leg (skin flange) 112 is configured to be coupled to a skin member (support structure comprising at least one of a skin of a vehicle or a base charge) 118; a first flange portion (top flange) 106 having a second gage (forming a top flange having a second gage); a wall portion (web) 104 having a third gage (forming a web having a third gage) and extending between the first leg (skin flange) 112 and the first flange portion (top flange) 106 (paragraphs [0025] – [0029]; and Figure 2).106 may be increased (is greater than the first gage of the skin flange 112 and the third gage of the web 104) by adding additional layers of material 212 into the mold (paragraph [0032]). 	Yip teaches the hat stringer 102 (including the skin flange, the top flange, and the web) is made from a plurality of plies of composite material (paragraph [0028]).Regarding claim 2	In addition, Yip illustrates an inner surface extending along the skin flange 112, the web 104, and the top flange 106, wherein the inner surface faces the support structure 118 when the skin flange 112 is coupled to the support structure 118; and an outer surface extending along the skin flange 112, the web 104, and the top flange 106, wherein the outer surface faces away from the support structure 118 when the skin flange 112 is coupled to the support structure 118, wherein the first gage, the second gage, and the third gage are respective thicknesses between the inner surface and the outer surface at the skin flange, the top flange, and the web, respectively (Figures 2 and 3).Regarding claims 3 and 20 	In addition, Yip teaches the thickness of the wall portion 104 (third gage of the web) and the thickness of the first leg 112 (first gage of the skin flange) are each made from the same strips of composite material 210, 214 (Figures 2 and 3; and paragraphs [0031] and [0032]), which corresponds to the claimed limitation requiring the third gage Regarding claim 5	In addition, Yip teaches the web 104 (left hand side of the top flange 106) extends from a first side of the top flange 106, wherein the composite stringer further comprises: a second leg (second skin flange) 114 having a fourth gage and configured to be coupled to the support structure 118; and a second web 104 (right hand side of the top flange 106) having a fifth gage and extending between the second skin flange 114 and a second side of the top flange 106, and wherein the second gage of the top flange 106 is greater than the fourth gage of the second skin flange 114 and the fifth gage of the second web 104 (right hand side of the top flange 106) (Figures 2 and 3; and paragraphs [0025] – [0032]).Regarding claim 6	In addition, Yip teaches the thickness of the wall portion 104 (fifth gage of the second web) and the thickness of the second leg 114 (fourth gage of the second skin flange) are each made from the same strips of composite material 210, 214 (Figures 2 and 3; and paragraphs [0031] and [0032]), which corresponds to the claimed limitation requiring the third gage of the web is approximately equal to the first gage of the skin flange.Regarding claim 10	In addition, Yip illustrates an upper corner portion extending from the web 104 to 106, wherein the plurality of plies of composite material comprise a plurality of continuous plies 210 and a plurality of drop-off plies 212, wherein the skin flange 112, the web 104, the upper corner portion, and the top flange 106 comprise each continuous ply 210, wherein the top flange and the upper corner portion comprise each drop-off ply 212, and wherein each drop-off ply 212 has a free end at the upper corner portion such that the drop-off ply does not extend to the web 104 and the skin flange 112 (Figures 2 and 3; and paragraphs [0030] – [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yip as applied to claim 1 above.Regarding claim 4	The limitations for claim 1 have been set forth above.  In addition, Yip teaches the assembly mold tool base makes a hat stringer which extends along a longitudinal axis (paragraph [0043]), which corresponds to the claimed limitation requiring along a longitudinal axis, the composite stringer has a length between a first end of the composite stringer and a second end of the composite stringer.102 may include more layers than other portions of the hat stringer, thus creating different thicknesses in the hat stringer. In some embodiments, for example, the first flange portion 106 may be thicker (i.e., contain more layers of reinforced composite material) than the inner liner 110. For example and without limitation, the first flange portion 106, the inner liner 110, the first leg 112, and the second leg 114 may be thicker if used in a wing when adjacent to the fuselage and then taper to fewer layers at the end opposite the fuselage (paragraph [0028]).  Yip also teaches generally, the number of layers (of plies of composite material) is dependent on design requirements (e.g., strength, weight, tolerances, etc.) of the hat stringer 102.  Yip does not explicitly teach along the longitudinal axis: the first gage of the skin flange, the third gage of the web, and/or the second gage of the top flange are each substantially constant over the length of the composite stringer.  However, it would have been obvious for a person having ordinary skill in the art to determine appropriate thicknesses (or gages) for each of the elements (skin flange, web, and/or top flange) along their longitudinal axis dependent upon the design requirements in their intended application.Regarding claim 7	The limitations for claim 1 have been set forth above.  In addition, Yip teaches the exterior portion of the second flange portion 108 may be covered with adhesive (base charge configured to couple the skin flange to the skin of the vehicle) 120, which is disposed between the skin member 118 and the second flange portion 108 (paragraph [0044]).112.  However, it would have been obvious for a person having ordinary skill in the art to determine an appropriate thickness for the adhesive (base charge) 120, and how it relates to the thickness of the first leg 112, to yield a hat stringer 102 which is sufficiently bonded to the skin member 118 in its intended application.Regarding claim 8	In addition, Yip teaches the hat stringer stiffens the skin for a composite structure (paragraphs [0006] and [0007]), which corresponds to the claimed limitation requiring at least one of the skin flange or the base charge having a stiffness that is approximately equal to a stiffness of the skin of the vehicle.Regarding claim 9	The limitations for claim 1 have been set forth above.  In addition, Yip teaches the assembly mold tool base makes a hat stringer which extends along a longitudinal axis (paragraph [0043]). 	Yip teaches the cavity wall portion 104, the first flange portion 106, and the second flange portion 108 may be generally formed from a reinforced composite material having multiple layers (or plies) of reinforcing fibers oriented in a predetermined orientation. For example, the hat stringer 102 may be formed substantially from prepreg, a fabric preimpregnated with a resin (polymeric or non-polymeric resin) (paragraph 106 may be increased by adding additional layers of material 212 into the mold tool base 206 (paragraph [0032]), which corresponds to an increase in the amount of the plurality of fibers of the top flange along the longitudinal axis.  Yip also teaches the number of layers is dependent on design requirements (e.g., strength, weight, tolerances, etc.) of the hat stringer 102 (Id).  Yip does not explicitly teach the plurality of fibers comprise approximately 30 percent or more of the top flange along the longitudinal axis.  However, it would have been obvious to a person having ordinary skill in the art to determine an appropriate relative amount of the plurality of fibers of the top flange based on the design requirements of the hat stringer.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yip as applied to claim 10 above, and further in view of United States Patent Application Publication No. US 2008/0145615 (hereinafter “Jacobsen”).Regarding claim 11	The limitations for claim 10 have been set forth above.  In addition, Yip teaches the thickness of the first flange portion 106 may be increased by adding additional layers of material (providing drop-off plies) 212 into the mold tool base 206 (paragraph [0032]). 	Yip does not explicitly teach the free end of each drop- off ply comprises a 302. Hereby the thickness 302 of the laminate layer is gradually reduced. By accomplishing such tapering cutting-off of the laminate layer, whereby not only the number of laminate layers, but also the thickness of the individual laminate layers are reduced, laminate layers result that can be used in a laminate object in which both the problems of areas rich in resin, that of air pockets and of delamination are reduced considerably (paragraph [0028] and Figure 3).  Jacobsen teaches the resin-rich areas and the air pockets contribute to a weakening of the strength of the laminate object (paragraph [0026]). 	Yip and Jacobsen are analogous inventions in the field of composite laminates.  It would have been obvious to one skilled in the art at the time of the invention to modify the additional layers of material (providing drop-off plies) 212 of Yip with the tapered edges having a gradual reduction of thickness of Jacobsen to improve the strength of the laminate object.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yip as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2015/0183504 (hereinafter “Rodriguez”).Regarding claim 137 and the skin member 2 within an inside cavity ranges from 35° to 47° (Figure 2 and paragraph [0041]), which corresponds to an angle between the feet or skin flange 8 and the web 7, as identified in the claim, being from 133° to 145°, which falls within the claimed range.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the hat-shaped stringer of Yip from the geometric structure disclosed by Rodriguez motivated by the expectation of successfully practicing the invention of a hat-shaped stringer used as a reinforcing element for an aircraft structure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yip as applied to claim 1 above, and further in view of United States Patent Number 9,545,757 (hereinafter “Boone”).Regarding claim 14	The limitations for claim 1 have been set forth above.  In addition, Yip teaches the reinforcing fibers in the plies are provided in a predetermined orientation (ply angle) (paragraph [0028]). 	Yip does not explicitly teach at least one ply of the plurality of plies of composite .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783